                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

WARREN JEROME WHITE,                          )       CASE NO. 7:19CV00047
    Petitioner,                               )
                                              )
v.                                            )       MEMORANDUM OPINION
                                              )
DANVILLE CIRCUIT COURT,                       )       By: Norman K. Moon
    Respondent.                               )       United States District Judge


       Warren Jerome White, a Virginia inmate proceeding pro se, filed this petition for a writ

of habeas corpus, pursuant to 28 U.S.C. § 2241, challenging the validity of his confinement on a

judgment by the Danville Circuit Court. After review of the record, I conclude that the petition

is properly construed as a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, and

petitioner has not fully exhausted his state court remedies before filing this federal habeas

petition. Therefore, I will dismiss the petition without prejudice.

       Although petitioner styles his application as a petition for writ of habeas corpus under 28

U.S.C. § 2241, it is apparent from review of his petition that he seeks to overturn his convictions

by the Danville Circuit Court. Because he seeks to attack the validity of his conviction as

opposed to the execution of the sentence, I will construe the petition as being brought under §

2254. See e.g., Thomas v. Crosby, 371 F.3d 782, 784-86 (11th Cir. 2004) (discussing interplay

between 28 U.S.C. §§ 2241, 2254, and 2255); McIntosh v. United States Parole Comm’n, 115

F.3d 809, 811 (10th Cir. 1997) (habeas review is available under § 2241 when an inmate seeks to

attack the execution of a sentence, rather than collaterally attack the validity of a conviction and

sentence, an action properly brought pursuant to § 2254).

       “[A] federal court may not grant a writ of habeas corpus to a petitioner in state custody

unless the petitioner has first exhausted his state remedies by presenting his claims to the highest
state court.”   Baker v. Corcoran, 220 F.3d 276, 288 (4th Cir. 2000) (citing 28 U.S.C.

§ 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999)). If the petitioner has failed to

exhaust state court remedies, the federal court must dismiss the petition. Slayton v. Smith, 404

U.S. 53 (1971). In Virginia, a non-death row felon must ultimately present his claims to the

Supreme Court of Virginia and receive a ruling from that court before a federal district court may

consider the claims. See Va. Code § 8.01-654. Petitioner fails to establish that he has presented

his claims to the Supreme Court of Virginia 1 and, therefore, I will dismiss his habeas petition

without prejudice.



               15th day of February, 2019.
   ENTER: This _____




       1
          White asserts that the Danville Circuit Court sentenced him on October 25, 2018 and
that he has not appealed.
                                                2
